UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4959
GERALD JEROME HENDERSON,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Huntington.
              Robert J. Staker, Senior District Judge.
                            (CR-95-184)

                      Submitted: June 26, 2002

                       Decided: July 24, 2002

   Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

John R. McGhee, Jr., KAY, CASTO & CHANEY, P.L.L.C., Charles-
ton, West Virginia, for Appellant. Kasey Warner, United States Attor-
ney, Lisa A. Green, Assistant United States Attorney, Charleston,
West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. HENDERSON
                             OPINION

PER CURIAM:

   Gerald Jerome Henderson appeals his convictions following trial
by jury on two counts of possessing cocaine base in violation of 21
U.S.C. § 841(a)(1) (1994). On appeal, he assigns several claims of
error. Having reviewed the record, we will address each in turn.

   Henderson first claims that the district court abused its discretion
in denying his motion to sever counts one and two of the indictment
pursuant to Fed. R. Crim. P. 14. Because counts one and two of the
indictment were joined based on their similar nature, Henderson was
required to demonstrate prejudice in order to formulate grounds for
severance under Rule 14. United States v. Goldman, 750 F.2d 1221,
1225 (4th Cir. 1984). On appeal, Henderson claims that the jury may
have used evidence relating to each count to bootstrap the other.
However, this argument was not presented to the district court.
Accordingly, it is not properly before this court and cannot form
grounds for relief absent exceptional circumstances not present here.
See Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).

   Henderson next claims that the district court erred when it refused
to exclude the testimony of a police officer whose prior taped testi-
mony in a state proceeding had been destroyed by a state court clerk’s
office. Where a defendant seeks to exclude testimony on the basis of
the government’s failure to preserve potentially exculpatory evidence,
he is required to show bad faith on the part of the government. Ari-
zona v. Youngblood, 488 U.S. 51, 58 (1988). Henderson acknowl-
edges that the federal government had nothing to do with the
inadvertent destruction of the tape. Accordingly, there is no evidence
of bad faith, and this claim, too, must fail.

   Henderson next claims that the court erred in denying his motion
to suppress. Any effort to suppress evidence must be rooted in a rea-
sonable expectation of privacy. See, e.g., Katz v. United States, 389
U.S. 347, 353 (1967). It is undisputed that in the instant matter Hen-
derson abandoned the questioned evidence by dropping it to the
ground. Such abandonment eliminated any expectation of privacy
                     UNITED STATES v. HENDERSON                        3
Henderson maintained in the contraband. See California v. Hodari D.,
499 U.S. 621, 629 (1991). Accordingly, this claim must be denied.

   Henderson next claims that the court abused its discretion in deny-
ing his fourth motion for a continuance.* To prevail, Henderson must
show that the district court’s denial of the continuance was "unreason-
ing and arbitrary." Morris v. Slappy, 461 U.S. 1, 11-12 (1983). In this
matter, the district court had previously granted Henderson a continu-
ance to facilitate trial preparation and further investigation. Although
Henderson had been unsuccessful at locating a witness he considered
to be material to his defense, Henderson was unable to identify for the
trial court any factors indicating that he would ever locate the witness.
Accordingly, the district court did not abuse its discretion in denying
the motion to continue.

   Henderson also claims that the district court erred in denying his
motion for judgment of acquittal under Fed. R. Crim. P. 29. Hender-
son’s appellate brief simply references his post-trial motion filed in
the district court. This pleading, in turn, simply recites the claims
addressed above. Accordingly, we deny relief on this claim.

   Finally, Henderson claims that the district court erred by failing to
grant a new trial on the basis of newly discovered evidence pursuant
to Fed. R. Crim. P. 33. As we have noted before, any claim of newly
discovered evidence "must be, in fact, newly discovered, i.e., discov-
ered since the trial." United States v. Fulcher, 250 F.3d 244, 249 (4th
Cir. 2001). Henderson admits that he was aware of the information
regarding alleged juror bias prior to absconding from trial. The evi-
dence on which he relies was thus not newly discovered and cannot
form the basis for a new trial. This final claim must be denied.

  Accordingly, we affirm the judgment of the district court. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument

   *We note that two of the previous motions to continue were necessi-
tated by changes of defense counsel predicated on conflicts of interest.
4                   UNITED STATES v. HENDERSON
would not aid the decisional process.

                                                 AFFIRMED